UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2158



MALIQ CULBREATH,

                                              Plaintiff - Appellant,

          versus


PNEUMAFIL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-251-3-MU)


Submitted:   March 7, 2000                 Decided:   March 24, 2000


Before LUTTIG and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Maliq Culbreath, Appellant Pro Se. Richard Allen Vinroot, Frank
Hilton Lancaster, ROBINSON, BRADSHAW & HINSON, P.A., Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maliq Culbreath appeals the district court’s order granting

Defendant’s motion for summary judgment in his employment discrim-

ination action. We have reviewed the record and find that Culbreath

fails to establish that Defendant’s legitimate, non-discriminatory

reasons for denying Culbreath a promotion were pretextual. See St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993).   Further-

more, Culbreath fails to demonstrate that he engaged in a protected

activity on which his retaliatory discharge claim may be based.

See 42 U.S.C. § 2000e-3(a) (1994); Causey v. Balog, 162 F.3d 795,

803 (4th Cir. 1998).   Accordingly, we affirm the district court’s

entry of summary judgment for the Defendant. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2